Citation Nr: 1541039	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-08 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for skin disability, claimed as keloids, skin condition of head and rash, and if so, whether the reopened claim should be granted.


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to June 1998 to include service in the Southwest Asia theater of operations.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for skin disability, claimed as keloids, skin condition of head and rash is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An April 2008 rating decision denied entitlement to service connection for skin condition of the head and rash; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for skin disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In this case, the RO initially denied service connection for a skin disability in April 2008 on the basis that the Veteran's skin disorders in service were acute in nature and resolved prior to the Veteran's discharge from active duty.  The Veteran was notified of that decision the same month.  He did not file a notice of disagreement with this decision or submit any pertinent evidence within the appeal period.

The evidence of record in April 2008 included the Veteran's statements and service treatment records (STRs).  

The evidence received since the expiration of the appeal period includes outpatient treatment records from the Birmingham VA Medical Center (VAMC).  The Veteran's outpatient treatment records from the Birmingham VAMC show he underwent an excision of a stage 3 keloid on the scalp in June 2014.  This evidence is clearly new and material.  Accordingly, reopening of the claim is in order.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for skin disability, claimed as keloids, skin condition of head and rash is granted.


REMAND

By way of background, the Veteran filed a claim to reopen his previously denied claim for service connection for skin disability in December 2009.  The Veteran's service treatment records (STRs) show he was indeed treated for shaving bumps/pseudofolliculitis barbae in June 1987 and January 1996.  In the course of his April 1998 separation examination, the examiner noted keloid formations along the occiput.  

In addition, the Veteran has also claimed entitlement to service connection for a disability manifested by rashes.  He has asserted this condition resulted from his service in Southwest Asia.  A review of his DD-214 confirms the Veteran had service in Southwest Asia from December 1990 to May 1991.  

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness, or from a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below, or from any diagnosed illness which the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  The symptoms must be manifest to a degree of 10 percent or more not later than December 31, 2016.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  

Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The signs and symptoms which may be manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to:  (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317. 

The Board also observes the Veterans Benefits Administration's Training Letter dated February 4, 2010, which provides guidance relative to handling disability claims from veterans with service in Southwest Asia.  See Veterans Benefits Administration Training Letter 10-01 (Feb. 4, 2010).  In part, this letter states: 

"After the initial Operations Desert Shield and Desert Storm, Congress set forth statutory directives, codified at 38 U.S.C. § 1117, upon which the regulations at 38 C.F.R. § 3.317 are based.  These laws address a range of chronic disabilities reported by veterans who served in Southwest Asia that do not correspond to recognized categories of diseases.  The directives and regulations defined such disabilities as "undiagnosed illnesses;" however, subsequent amendments to 38 U.S.C. § 1117 expanded the definition of a chronic disability to include certain diagnosed illnesses with inconclusive etiologies."  

Additionally, this letter provides comprehensive guidance relative to requesting medical opinions from VA examiners for claims which fall within the above-noted statutory and regulatory criteria.

Further, the Board notes the Veteran was treated for a rash on the chest, arm and neck in April 1993, a rash on the insides of both arms in June 1994, and a rash on the left arm in May 1995.  To date, he has not been afforded a VA examination. 

VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the foregoing, the Board finds there is sufficient evidence to obtain a VA examination to determine whether the Veteran's current skin problems are causally related to either his pseudofolliculitis or rashes in service, or in the alternative, to his service in Southwest Asia.

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA Gulf War examination by a physician with sufficient expertise in skin disorders, to determine the etiology of all skin disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

With respect to each skin disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder:

a)  originated during his active service or is otherwise etiologically related to his active service, to specifically include the pseudofolliculitis, keloids and body rashes noted therein; or

b)  are due to an undiagnosed illness or a chronic multi-symptom disability of unknown etiology.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner should discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the opinions.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


